DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group B, claims 1, 6-14 and 46 claims in the reply filed on 6/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Senior et al. (“Senior”)(US 2011/0038770) in view of Rothman et al. (“Rothman”)(US 2015/0209799) and legal precedent.
Senior (fig.) teaches a system and method 
 (re: certain elements of claim 1) a collection processor (41) configured to receive tailings of a flotation process (para. 11, 59, 87), the tailings having mineral particles of interest (Id.); and
 at least one collection apparatus located in the collection processor (Id. wherein Examiner regards thickener as functioning to collect and concentrate values), 
the flotation process having one or more scavenger circuits configured to provide one or more scavenger circuit feeds having scavenger tails (near 55),
one or more enhanced scavenger circuits having the at least one collection apparatus located in the collection processor and being configured to receive the one or more scavenger circuit feeds and provide enhanced scavenger circuit feeds having a first enhanced scavenger circuit feed with enhanced scavenger tails and a second enhanced scavenger circuit feed with enhanced scavenger concentrate for further processing by the system, based upon the at least one collection apparatus located in the collection processor (fig. showing cleaner circuit 15 wherein “recleaner” s 35 and 37 can be regarded as first and second “enhanced” scavenger feeds; para. 82-91);
(re: claim 6) wherein the one or more scavenger circuits includes a cleaner scavenger circuit (29) configured to provide a cleaner scavenger circuit feed; and 
the one or more enhanced scavenger circuits comprises an enhanced scavenger circuit configured to receive the cleaner scavenger circuit feed and provide the first enhanced scavenger circuit feed and the second enhanced scavenger circuit feed for further processing by the system (fig.).
(re: claim 46) The claimed method steps are performed in the normal operation of the combined device described below.

Senior as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) the collection apparatus having a collection surface configured with a functionalized polymer comprising a plurality of molecules having a functional group configured to attract the mineral particles of interest to the collection surface.
Rothman, however, teaches that a collection processor comprising a collection surface configured with a functionalized polymer is superior to flotation techniques for the recovery of valuable minerals during ore processing (fig. 3, 5; para. 14-17, 30-35, 83-85 teaching various collection surfaces that produce tailings for further processing, e.g., additional collection processors; see also fig. 16 and para. 0116 teaching that multiple types of collection processors may be combined).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (e.g., classification/collection elements) with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Senior for the reasons set forth above.

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
July 4, 2022